Citation Nr: 0611065	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-43 034	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for coronary artery disease.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

A request to withdraw the issues of entitlement to increased 
evaluations for peripheral neuropathy of the upper and lower 
extremities, and for a compensable evaluation for Hodgkin's 
disease was received from the veteran in February 2005.  
Therefore, these issues are not before the Board. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1967 to July 1969.

2.	On March 15, 2006 the Board received information from 
the Social Security Administration that the veteran died in 
January 2006. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


